
	

114 HR 4263 IH: Technical Education and Career Help (TEACH) Act
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4263
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Mooney of West Virginia (for himself, Ms. Clark of Massachusetts, Mr. Bera, Mr. Blum, Mr. Langevin, Mr. Poliquin, Mr. Aguilar, and Mr. MacArthur) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for the preparation of career and technical
			 education teachers.
	
	
 1.Short titleThis Act may be cited as the Technical Education and Career Help (TEACH) Act. 2.Partnership grants for the preparation of career and technical education teachersSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—
 (1)by redesignating subsections (f) through (k) as subsections (g) through (l), respectively; (2)in subsection (b)—
 (A)in paragraph (1), by inserting and career and technical education teachers after early childhood educators; and (B)in paragraph (6)(C), by striking subsection (f) or (g) and inserting subsection (g) or (h);
 (3)in subsection (c)— (A)in paragraph (1), by inserting a program for the preparation of career and technical education teachers under subsection (f), after subsection (e),; and
 (B)in paragraph (2), by striking subsection (f) and inserting subsection (g); and (4)by inserting after subsection (e) the following:
				
					(f)Partnership grants for the preparation of career and technical education teachers
 (1)In generalAn eligible partnership that receives a grant under this section to carry out a program for the preparation of career and technical education teachers shall establish an effective secondary school career and technical education teacher preparation program that shall be—
 (A)available to mid-career professionals or recent graduates of an institution of higher education, who have expertise in a program area in which a skilled career and technical education teacher shortage has been identified through a needs assessment described in paragraph (2);
 (B)an opportunity for program participants to obtain initial licensure based on State requirements and the basic skills required for entry into the education profession, and the option of earning a bachelor’s degree or a master’s degree; and
 (C)an opportunity for program participants who are current educators and who do not have subject matter expertise in a career and technical education field identified through the needs assessment under paragraph (2) to receive technical skills training to be able to effectively teach in a classroom setting the career and technical skills identified in such assessment based on industry standards.
 (2)Needs assessmentEach of the partners in an eligible partnership that receives a grant under this section to carry out a program for the preparation of career and technical education teachers shall conduct a needs assessment—
 (A)with respect to the preparation, ongoing training, professional development, and retention of career and technical education teachers in program areas linked to the education and skill needs of the local or regional economy; and
 (B)that takes into account the current needs of a State, local, or regional market, as well as trends identified in section 102(b)(1)(B) of the Workforce Innovation and Opportunity Act.
							(3)Participant eligibility, application, and selection
 (A)Participant eligibilityIn order to be eligible to participate in a career and technical education teacher preparation program under this subsection, an individual—
 (i)shall— (I)have at least a bachelor's degree;
 (II)have an active industry-recognized credential in a technical profession if the eligible partnership determines that the program leading to the credential is of high quality, and meets the State’s minimum requirements for career and technical education teachers in the field, based either on years of related work experience or a number of specified hours in the field; or
 (III)be a former member of the Armed Forces with a Department of Defense recognized active technical credential; and
 (ii)may be a licensed teacher with a need for technical skills training. (B)Application and selection (i)ApplicationEach eligible individual described in subparagraph (A) who desires to participate in the career and technical education teacher preparation program under this subsection shall submit an application to the eligible partnership.
								(ii)Selection
 (I)In generalEach eligible partnership shall select applicants for participation in the career and technical education teacher preparation program based on the career and technical education program needs of any high-need local educational agencies in the partnership.
 (II)Requirement for vacant positionsAny vacant career and technical educator positions or positions with a demonstrated connection to the needs assessment described in paragraph (2) within the high-need local educational agency in an eligible partnership that receives a grant under this section to carry out a program for the preparation of career and technical education teachers shall be filled with career and technical education teacher preparation program participants.
 (iii)RecruitmentAn eligible partnership may develop and implement a teacher recruitment program to invite eligible individuals to participate in the career and technical education program.
 (4)Required clinical experience componentsEach career and technical education teacher preparation program carried out under this subsection shall include the following program components:
 (A)Training in pedagogy, including classroom management, lesson planning, student learning methods, and academic and career and technical education content integration.
 (B)Training in using empirically based practice and scientifically valid research in classroom instruction.
 (C)Necessary preparation to obtain a teaching license based on State licensing requirements in the State in which the partnership operates, prior to entering the classroom.
 (D)Literacy training for incorporating technical texts into the classroom. (E)At least 1 year of clinical experience concurrent with the pre-classroom training program.
 (F)Training to effectively teach technical skills to industry standards in a classroom setting. (G)For licensed teachers, technical skills and pedagogical training related to the career and technical education program they are intending to teach.
 (5)Required pre-service componentsEach career and technical education teacher preparation program carried out under this subsection shall require—
 (A)program participants, after completing pre-classroom training and who have at least State recognized provisional licensure to teach, to be paired with a mentor teacher with expertise in teaching the same or similar content for a period of not less than 2 years within the same school or school district, if available, and, if not available, the program shall specify how the program participant will be mentored; and
 (B)continuing professional development coursework for such program participants over the course of 3 years to ensure that such teachers—
 (i)are able to understand and implement research-based teaching practices in classroom instruction; (ii)have knowledge of student learning methods;
 (iii)are data-literate to continuously, effectively, and ethically access, interpret, act on, and communicate multiple types of data from State, local, classroom, and other sources to improve outcomes for students in a manner appropriate to educators’ professional roles and responsibilities;
 (iv)possess skills to analyze student academic and technical achievement data and other measures of student learning, and use such data and measures to improve classroom instruction;
 (v)possess the skills to develop, implement, and utilize interim and formative assessments to improve classroom instruction;
 (vi)possess teaching skills and an understanding of effective instructional strategies across the technical and all applicable academic content areas that enable such teachers to—
 (I)meet the specific learning needs of all students, including students with disabilities, students who are limited English proficient, students who are gifted and talented, and students with low literacy levels; and
 (II)differentiate instruction for such students; (vii)possess strategies for incorporating content from non-career and technical education courses and standards for college and career into career and technical education courses;
 (viii)are able to effectively participate as a member of an individualized education program team, as defined in section 614(d)(1)(B) of the Individuals with Disabilities Education Act; and
 (ix)are able to successfully employ effective strategies for literacy instruction in technical coursework.
								(6)Agreement to serve
 (A)In generalExcept as provided in subparagraph (B), each career and technical education teacher preparation program carried out under this subsection shall require program participants to serve as a full-time career and technical education teacher in a high-need local educational agency that is a part of the eligible partnership for a total of not less than 3 academic years immediately after successfully completing the pre-classroom training program component.
 (B)Serving local educational agencies outside of the partnershipIf there are no full-time career and technical education teacher positions in a high-need local educational agency that is a part of the eligible partnership, a program participant may fulfill the service requirement under subparagraph (A) through serving as a full-time career and technical education teacher in a high-need local educational agency that is not a part of the eligible partnership.
 (C)Certification of employmentA program participant under this subsection shall provide the eligible partnership with certification of the employment that is required under this paragraph.
							(7)Stipends or salaries; applications; repayments
 (A)Stipends or salariesA career and technical education teacher preparation program under this subsection shall provide a one-year living stipend or salary to program participants during the pre-classroom training program component.
 (B)Applications for stipends or salariesEach career and technical education teacher preparation program participant desiring a stipend or salary during the pre-classroom training program component shall submit an application to the eligible partnership at such time, and containing such information and assurances, as the eligible partnership may require.
							(C)Repayments
 (i)In generalA grantee carrying out a career and technical education teacher preparation program under this subsection shall require a recipient of a stipend or salary under subparagraph (A) who does not complete, or who notifies the partnership that the recipient intends not to complete, the service obligation required by paragraph (6) to repay such stipend or salary to the eligible partnership, together with interest, at a rate specified by the partnership in the agreement, and in accordance with such other terms and conditions specified by the eligible partnership, as necessary.
 (ii)Other terms and conditionsAny other terms and conditions specified by the eligible partnership may include reasonable provisions for pro-rata repayment of the stipend or salary described in subparagraph (A) or for deferral of a program participant's service obligation required by paragraph (6), on grounds of health, incapacitation, inability to secure employment as a full-time career and technical education teacher, being called to active duty in the Armed Forces of the United States, or other extraordinary circumstances.
 (iii)Use of repaymentsAn eligible partnership shall use any repayment received under this subparagraph to carry out additional activities that are consistent with the purposes of this subsection.
								(8)Reports; parents right-to-know; development of performance measures
 (A)Annual reportAn eligible partnership that receives a grant under this section to carry out a program for the preparation of career and technical education teachers shall submit to the Secretary and make publicly available, at such time and in such manner as the Secretary may require, an annual report that includes—
 (i)data on the eligible partnership’s progress on the performance measures described in section 204(a); and
 (ii)a description of the challenges the eligible partnership has faced in implementing the grant and how the eligible partnership has addressed or plans to address such challenges.
 (B)Publicly availableEach eligible partnership that receives a grant under this section to carry out a program for the preparation of career and technical education teachers shall complete and make publicly available, not later than 90 days after the grant period for such eligible partnership ends, an evaluation based on the evaluation plan described in section 204(a).
 (C)Parents right-to-knowAt the beginning of each school year, a high-need local educational agency that receives funds under this subsection shall—
 (i)notify the parents of each student attending any school receiving funds under this subsection that the parents may request, and the agency will provide the parents on request (and in a timely manner), the information described in section 1111(h)(6)(A) of the Elementary and Secondary Education Act of 1965; and
 (ii)provide to each such parent the information and notice described in section 1111(h)(6)(B) of such Act.
 (D)Development of performance measuresThe Secretary shall develop performance measures prior to awarding grants under this section, with input and consultation of schools of education, school administrators, teachers, professional nonprofit technical and career organizations, and the opportunity for a 60-day public comment period. The Secretary shall ensure that such measures are made available to potential applicants prior to seeking applications for such grants..
			
